

115 HR 3235 IH: Wetland Determinations Efficiency and Transparency Act
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3235IN THE HOUSE OF REPRESENTATIVESJuly 13, 2017Mrs. Noem (for herself, Mr. Cramer, and Mr. Peterson) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 with respect to the administration of wetland
			 determinations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wetland Determinations Efficiency and Transparency Act. 2.Administration of wetland determinationsSection 1222(a) of the Food Security Act of 1985 (16 U.S.C. 3822(a)) is amended—
 (1)in paragraph (1), by striking subsection (b) and paragraph (6) and inserting subsection (b), paragraphs (6) and (7), and paragraphs (1)(B) and (2) of section 1244(e); and (2)by adding at the end the following:
				
					(7)Administration
						(A)Timely completion
 (i)In generalThe Secretary, acting through the Chief of the Natural Resources Conservation Service, shall ensure the completion of a wetland delineation, determination, or certification by the date that is 60 days after the date on which a person subject to this subtitle requests the delineation, determination, or certification.
 (ii)Effect of delayIf a wetland delineation, determination, or certification is not completed by the date described in clause (i), upon completion of the wetland delineation, determination, or certification, the Secretary shall provide for a reasonable transition period for coming into compliance with the wetland delineation, determination, or certification, as necessary, and a person shall not become ineligible under section 1221 for program loans or payments as a result of actions taken, between the date described in clause (i) and the date on which such transition period ends, in violation of the wetland delineation, determination, or certification.
 (B)Final agency actionA wetland delineation, determination, or certification made by the Secretary shall be considered a final agency action subject to judicial review, and a person challenging a wetland delineation, determination, or certification shall not be required to exhaust all administrative remedies prior to bringing a suit in Federal court.
 (C)Duty to discloseIn the case of a wetland delineation, determination, or certification for which there exists a dispute, the Secretary shall make available a copy of the agency record, to a person involved in the dispute who requests such a copy, not later than 30 days after the date on which the person makes the request.
 (D)Burden of proofIn the case of a wetland delineation, determination, or certification for which there exists a dispute, the Secretary shall bear the burden of proof by a preponderance of the evidence.
 (E)Effect on existing processNothing in this paragraph shall be construed to prohibit a person challenging a wetland delineation, determination, or certification from using the administrative appeal process in place before the date of enactment of this paragraph..
 3.Technical assistance permittedSection 1244(e) of the Food Security Act of 1985 (16 U.S.C. 3844(e)) is amended to read as follows:  (e)Provision of technical assistance by other sources (1)Third party technical assistance permittedThe Secretary shall permit a person to secure technical assistance from an approved source, as determined by the Secretary, other than the Natural Resources Conservation Service—
 (A)in the preparation and application of a conservation plan under subtitle B or similar plan required as a condition for assistance from the Department of Agriculture; and
 (B)in the preparation of a wetland delineation or determination to submit to the Secretary under section 1222.
 (2)RejectionIf the Secretary rejects a technical determination made by an approved source pursuant to paragraph (1)(A), or a wetland delineation or determination made by an approved source pursuant to paragraph (1)(B), the basis of the Secretary's rejection must be supported by documented evidence..
 4.Date of return of wetland characteristicsSection 1222(b)(1)(G) of the Food Security Act of 1985 (16 U.S.C. 3822) is amended by striking after that date and inserting after such original conversion. 